Citation Nr: 0826106	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  95-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for nasoseptal 
deviation.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1969 to April 1971, and from September 1973 to October 1980.  
He had subsequent service in the Tennessee National Guard 
(from October 1987 to October 1990).  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Appeals (VA) 
Regional Offices (RO) in Portland, Oregon.  The veteran 
provided testimony at a September 1996 RO hearing.  The case 
was before the Board in November 2005, when it was remanded 
for additional development.

The issue of service connection for headaches is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  The veteran did not engage in combat, and the occurrence 
of a claimed inservice stressor supporting the current 
diagnosis of PTSD is not corroborated by credible supporting 
evidence. 

2.  Nasoseptal deviation was not manifested in service or for 
many years thereafter; any current nasoseptal deviation is 
not shown to be related to the veteran's service.





CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.304(f) (1998); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).

2.  Service connection for nasoseptal deviation is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (including as 
amended effective May 30, 2008).  The VCAA applies to the 
claims decided herein. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The veteran was 
provided content-complying notice by letters in July 2003, 
February 2004 and January 2006.  He has had ample opportunity 
to respond.  While he was not specifically advised of the 
criteria for rating the disabilities at issue, or those 
governing effective dates of awards, he is not prejudiced by 
lack of such notice (see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), as rating and effective date 
criteria have no significance unless the claim is allowed, 
and this decision does not do so.

Regarding VA's duty to assist, the VA has obtained the 
veteran's service medical records (SMRs) and records of 
pertinent VA and private postservice medical treatment.  The 
veteran has not identified any pertinent evidence 
outstanding.  Regarding PTSD, he was afforded a VA 
examination in 1992.  Regarding nasoseptal deviation, the 
Board concludes that no additional development for medical 
opinion or examination is necessary.  The evidence of record 
does not include any medical opinion that such disability is, 
or may be, related to the veteran's service.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, the United States Court of Appeals for the Federal 
Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) requires that a 
claimant establish that he or she has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  Here, the evidence of record is sufficient 
to decide the claim.  The medical evidence initially shows 
the presence of the claimed disability after the veteran's 
discharge from service, and there is no medical evidence 
suggesting that it is in any way related to service.  
Therefore, there is no reasonable possibility that a VA 
examination would provide evidence to substantiate the 
veteran's claim.  A medical opinion is not necessary to 
decide this claims, as such opinion could not establish 
disease or injury in service.  See also Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the appellant's 
recitation of medical history).  The Board is satisfied that 
the RO has complied with VA's duty to assist the veteran in 
the development of the facts pertinent to these claims.  He 
is not prejudiced by the Board's proceeding with appellate 
review of the claims.
II.  Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's voluminous claims file, with an 
emphasis on the evidence relevant to these appeals. Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record. Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence). Hence, the Board will summarize the 
relevant evidence where appropriate and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

A.  PTSD

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory and consistent with the circumstances, 
conditions or hardships of such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f) (1998); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  Service department evidence that 
the veteran engaged in combat or was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f). 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
(Parenthetically, the Board notes that the former and revised 
criteria for establishing service connection for PTSD are 
substantially the same.  The revisions to section 3.304(f) 
serve primarily to bring that regulation in line with the 
governing statute, 38 U.S.C.A. § 1154(b), which relaxes 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.)  The amended regulation, 38 C.F.R. 
§ 3.304(f) (2007), provides: Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

The veteran maintains that during his military service in 
Vietnam, he was initially assigned as a communication 
specialist, but volunteered to be an M-60 machine gunner for 
more than 10 months.  He never received any training for this 
assignment.  His platoon was ambushed and took casualties.  
He held another GI and tried to stop his bleeding.  He also 
maintains that he knifed a wounded enemy soldier by slicing 
his throat.  He stated that these events occurred in about 
January 1970, outside Swan Loc.  He was unable to identify 
any of the people injured or killed.

The veteran served in the Republic of Vietnam from October 
1969 to October 1970.  His service personnel records reveal 
that during his service in Vietnam, he was a member of the 
53rd Signal Battalion.  His DD Form 214 reflects that his 
military occupational specialty (MOS) in Vietnam was lineman 
and his personnel file indicates that his MOS in Vietnam was 
wireman.  He did not receive any award or decoration 
connoting that he engaged in combat.  

In view of the evidence showing that the veteran did not 
receive any award indicative of combat and the Board's 
determination that the veteran's own statements are not 
sufficiently credible to establish his participation in 
combat, credible supporting evidence is required to establish 
the occurrence of a stressor supporting a diagnosis of PTSD. 

PTSD has been diagnosed.  A July 1992 VA examination report 
notes that such diagnosis is based on the veteran's reports 
of being exposed to large numbers of people being maimed and 
killed in Vietnam, and being ambushed and carrying an M-60 
while in Vietnam.  Private treatment records from Dr. W. 
dated in September 1992 and April 1997 note that PTSD was 
diagnosed based on the veteran's reports of being in combat 
in Vietnam, with alleged stressor experiences including being 
in firefights, cutting the throat of an unarmed North 
Vietnamese regular.

The primary impediment to service connection is the absence 
of a verified inservice stressor upon which PTSD was 
diagnosed.  That is, there is no evidence of record to 
corroborate that he saw some combat action, as he alleges.  
Nor is there any evidence of record to corroborate that the 
veteran held another GI and tried to stop his bleeding, or 
that he sliced the throat of an unarmed, wounded enemy 
soldier.  Furthermore, service department records do not 
corroborate the veteran's allegations.  Moreover, it is 
noteworthy that the veteran has not been able to provide 
names of any soldiers in his unit who (as he alleges) were 
injured or killed, nor any dates when the casualties 
occurred.  The general information he has provided is 
insufficient to allow for verification of the alleged 
stressor events.  The U.S. Army and Joint Services 
Environmental Support Group (ESG) was contacted to research 
the veteran's alleged service stressors.  In March 1993, ESG 
replied that they were unable to verify the veteran's alleged 
stressors, as he had not provided sufficient detail (such as 
names of casualties and dates of incidents) to enable them to 
conduct research.  The veteran was advised of this; in a June 
1993 he indicated that he had no memory of any specific names 
or dates regarding the alleged stressors.

VA and private examiners have diagnosed PTSD based on the 
occurrence of alleged combat stressors.  However, credible 
supporting evidence of the actual occurrence of an inservice 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau, supra.  

Without evidence that the veteran engaged in combat with the 
enemy or credible supporting evidence corroborating that a 
stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.  In reaching this decision, the Board has 
determined that application of the evidentiary equipoise rule 
is not required in this case because the preponderance of the 
evidence is against the claim.  

B.  Nasoseptal Deviation

The veteran's SMRs note no complaints or findings related to 
a nasal injury, to include nasoseptal deviation.  In 
particular, a September 1973 report of medical history notes 
that the veteran denied any history of head injury, nose 
trouble, or broken bones.  On examination in September 1973, 
clinical evaluation of the nose was normal.

An August 1981 VA examination report is silent for complaints 
or findings related to nasoseptal deviation.  Examination of 
the nose was normal.

A June 1992 private treatment record notes that the veteran 
reported a history of broken nose or injury after being hit 
across the nose with a piece of bamboo during an explosion in 
Vietnam.  Currently, he complained of nasal obstruction and 
difficulty breathing through his nose, especially at night.  
Examination revealed moderate left septal deviation 
anteriorly impinging on the nasal valve area.  The physician 
opined that the veteran was a candidate for elective 
septoplasty.

VA treatment records note that the veteran underwent 
septoplasty in 1993 for repair of a nasal deviation.  January 
and March 1994 VA treatment records note that he was seen for 
follow-up examinations for his complaints of nasal 
obstruction.  It was noted that he was doing well; the nose 
was healing well and the septum was straight.

During a September 1996 personal hearing, the veteran 
testified that he sustained a broken nose while serving in 
Vietnam when he was hit across the face with bamboo.  He 
related that he sustained two black eyes but received no 
treatment for his injuries at that time.  Thereafter, he had 
problems breathing.  Following service, he underwent surgery 
in about January 1994.  

VA treatment records dated in 2000 note that the veteran was 
seen with complaints of breathing problems.  Examination 
revealed that he had a mildly left-sided deviated nasal 
septum.  It was initially thought that his condition 
represented a granulomatous disease; however, the examiner 
ultimately related it to irritation from heavy smoking.

Upon review of the evidence, the Board notes that there is no 
medical or contemporaneous lay evidence relating to 
nasoseptal deviation in service.  Furthermore, there is no 
postservice medical evidence of nasoseptal deviation until 
1992, nearly two years after the veteran's discharge from the 
National Guard and more than 20 years after his active 
service in Vietnam.  The evidence of record does not include 
any medical opinion that any nasoseptal deviation is related 
to the veteran's service.  The Board has considered the 
veteran's statements to the effect that he sustained a broken 
nose in Vietnam, which caused his current nasoseptal 
deviation.  However, as a layperson, he is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet, App. 492 
(1992).  

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is clearly 
against this claim, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.

Service connection for nasoseptal deviation is denied.


REMAND

Regarding the claim of service connection for headaches, a VA  
examination for the purpose of obtaining a nexus opinion is 
necessary because (1) the record contains competent evidence 
of current symptomatology; (2) there are relevant notations 
concerning such in the veteran's SMRs; and (3) the evidence 
indicates that the claimed disability may be  associated with 
service injuries.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (recognizing that the latter element is a low 
threshold).  Specifically, the veteran's SMRs show that in 
January 1978 he was seen with complaints of headaches since 
being struck in the head about four years earlier.  Following 
service, July 1992 and March 1998 VA examination reports, as 
well as private treatment records, including in May 1994, 
note that the veteran was seen with complaints of headaches.  
During a September 1996 personal hearing, the veteran 
testified that he has had headaches since his military 
service.  Specifically, he stated that he had been hit in the 
head with bamboo and broke his nose during his service in 
Vietnam.  About a month later, he started having headaches.  
Therefore, a VA examination and etiology opinion are 
necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should arrange for the veteran 
to be examined by a physician with the 
appropriate expertise to determine the 
presence and likely etiology of any 
headache disability.  The veteran should 
be properly notified of the examination 
and of the consequences of his failure to 
appear.  His claims file must be reviewed 
by the examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.

If a headache disability is diagnosed, 
the examiner should provide an opinion, 
based upon review of the veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or better 
probability) that such disability is 
etiologically related to the veteran's 
military service, to include complaints 
of headaches recorded therein.  The 
examiner should explain the rationale for 
all opinions expressed.

2.  Thereafter, the RO should 
readjudicate the issue of service 
connection for headaches.  If the claim 
remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


